Citation Nr: 0923429	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for residuals, puncture 
wounds of the right foot. 

2. Entitlement to service connection for a left ankle sprain. 

3. Entitlement to service connection for right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Claimant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Claimant served on active duty for training (ACDUTRA) 
from March 1998 to August 1998. She had additional unverified 
reserve training. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals, puncture wound of the right foot, left ankle 
sprain and right knee disorder. The case is now under the 
jurisdiction of the Salt Lake City, Utah RO. 

In March 2009, the Claimant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDINGS OF FACT

1. The Claimant does not have a current disability resulting 
as the residuals, puncture wound of the right foot. 

2. The Claimant had a history of left ankle sprains in 
service that resolved without residual disability. 

3. The Claimant does not have a right knee disorder that was 
caused or aggravated by any incident of service. 



CONCLUSIONS OF LAW

1. Residuals, puncture wound of the right foot was not 
incurred in or aggravated by ACDUTRA.  38 U.S.C.A. 
§§ 101 (22), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2008).  

2. Left ankle sprain was not incurred in or aggravated by 
ACDUTRA.  38 U.S.C.A. §§ 101 (22), 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2008).  

3. Right knee disorder was not incurred in or aggravated by 
ACDUTRA.  38 U.S.C.A. §§ 101 (22), 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Claimant of any evidence that is 
necessary to substantiate her claims. This includes notifying 
the Claimant of the evidence VA will attempt to obtain and 
that which the Claimant is responsible for submitting. Proper 
notice must inform the Claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Claimant is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Claimant's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in July 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Claimant 
received notice consistent with Dingess in July 206. Further, 
since the preponderance of the evidence is against the 
claims, any question as to the appropriate disability rating 
and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Claimant with the development of her claims. 
Service medical treatment evidence and private medical 
records, are all associated with the claims folder. 

The Claimant has also been afforded VA medical examinations 
towards development of the claims decided.  McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

There are no known additional records or information to 
obtain, and the Claimant testified before a VLJ at a Travel 
Board hearing in March 2009. The Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Claimant with her claims.


Service Connection 

The Claimant seeks service connection for residuals, puncture 
wound of the right foot, left ankle sprain, and right knee 
disorder. She stated that she was treated for these 
conditions while on ACDUTRA and that she continues to have 
them to this date. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for residuals, puncture 
wound of the right foot because the Claimant does not 
presently have the disorder.  Service connection for a left 
ankle sprain is denied because the medical evidence of record 
shows that the Claimant's inservice left ankle sprains 
resolved without residual disability, and the right knee 
disorder is denied because the medical evidence of record 
does not link any present disorder to her ACDUTRA. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24); 
38 C.F.R. § 3.6(a). The term "active duty for training" 
includes, inter alia, full time duty in the Armed Forces 
performed by Reserves for training purposes. 
See 38 U.S.C.A. § 101(22)(A).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A. 
§§ 101(24), 106, 1131.

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the Claimant's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  


Service medical evidence shows that in April 1998, the 
Claimant twisted her left ankle while running. There was no 
fracture and the diagnosis was left ankle sprain. In June 
1998, she sprained her left ankle again. Again, she twisted 
the ankle while running. It was noted to be swollen. The 
ankle was treated with Motrin, icings, and an Ace bandage. 

In August 1999, the Claimant stepped on a nail while on 
active duty for training, and the nail went into her boot and 
caused a puncture wound. The wound was cleaned and she 
reported to sick call the next day. Examination revealed the 
wound to the dorsum aspect of the foot, but noted that was 
not infected and looked clean. The assessment was puncture 
wound. It was noted that the Claimant had her most recent 
tetanus shot within two years of the puncture wound and that 
she was to have no physical training, walking, or standing 
duty and to wear tennis shoes for the duration of her 
ACDUTRA. 

There was no findings, treatment, or diagnosis of a right 
knee disorder during ACDUTRA. However, in a November 20002 
service department medical examination, it was noted that the 
Claimant reported that she had a history of a right knee torn 
meniscus, but there were no sequelae from this incident. 
There is no otherwise no mention in the service treatment 
records of this incident and no indication that its 
precipitating event occurred while she was serving during any 
period of active duty.

After service, the Claimant underwent debridement of the 
right knee in January 2003, after complaining of right knee 
pain. She gave a history of right knee pain starting in 1998 
with a basic training injury. The examiner stated that she 
may have had a meniscal injury at that time. However, it was 
noted that her symptoms were said to have improved for four 
years and then in January 2003, she slipped while dancing, 
and noticed right knee pain, locking, and popping - not 
during a period of active duty for training.  

The scoping of the right knee revealed right knee 
degenerative joint disease. In February 2005, she fell off a 
step and injured both knees. X-rays of the knees and the left 
foot showed no fracture of the right knee and no evidence of 
acute osseous injury to the right. The left foot also showed 
no evidence of acute fracture and only an old nonunited 
fracture of the left big toe was seen. The assessment of the 
right knee was right lateral meniscal injury, likely 
recurrent. 

In February 2007, the Claimant underwent a VA examination. 
She gave a history of injuring her left ankle in 1998 on two 
occasions. She reported no problems with the ankle since that 
time. She described no pain or flare-ups. She denied having 
any sprain since training. She had no symptoms or treatment. 
As for her right foot, she described sustaining a puncture 
wound of the right foot when she stepped on a nail in 1999. 
The record revealed a line of duty determination for this 
incident. She stated that it did not bother her much, hurting 
approximately two times per year. At those times, she 
complained of fleeting, shooting pains in her right foot. As 
for her right knee, the Claimant asserted that she injured 
the right knee during basic training and she complained that 
she had daily pain. 

Physical examination revealed no symptoms as to the left 
ankle. Range of motion of the left ankle revealed 
dorsiflexion of 20 degrees and plantar flexion of 45 degrees. 
Repetitive motion did not change her symptoms. Strength, 
sensation, and reflexes were normal. There was no tenderness. 
There was slight lateral laxity with a good endpoint. The 
left ankle was otherwise stable. Examination of the right 
foot showed no scar from the puncture and there was no 
tenderness or deformity, or decreased range of motion. 

The right knee had range of motion of flexion of 140 degrees, 
and extension of 0 degrees with pain at extremes of both 
motions. Repetitive motion did not change the Claimant's 
symptoms. There was mild laxity of the right knee but it was 
otherwise stable. There was no effusion or deformity but 
there was crepitus of the right knee and medial joint line 
pain. The examiner diagnosed a history of left ankle sprains 
that had resolved. He indicated that there was insufficient 
clinical evidence present to warrant a diagnosis of any 
chronic pathological disorder of the left ankle. The 
diagnosis of the right foot was a healed puncture wound of 
the right foot, with no current diagnosis. The right knee 
diagnosis was degenerative joint disease of the right knee. 
The examiner opined however, that since there was no service 
medical evidence mentioning the right knee specifically, he 
would have to indicate that it was less likely than not that 
the Claimant had degenerative joint disease of the right knee 
due to military service. The examiner stated that if a line 
of determination were found later for her right knee, he 
would review the action and reevaluate his decision. 

After a thorough review of the record, there is no medical 
evidence showing that the Claimant presently has residuals of 
a puncture wound of the right foot or residuals of a left 
ankle sprain. In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
Although there is medical evidence of record that both of 
these incidents occurred in service, they apparently resolved 
without residual disability. The VA examiner that examined 
the Claimant in February 2007, indicated that there was no 
current diagnosis of either condition. Therefore, service 
connection for residuals, puncture wound of the right foot 
and left ankle sprain is not warranted.

As for the Claimant's asserted right knee disorder, that 
claim must also fail. The Claimant presently has a diagnosis 
of right knee degenerative joint disease. However, there is 
no evidence of record that the Claimant sustained a right 
knee disability in service except for the Claimant's own 
allegations of such. The Claimant's statements do not 
constitute competent medical evidence. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).  The Claimant has not shown, 
nor claimed, that she possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation. Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 

The only competent medical evidence showing that the Claimant 
has a right knee disorder is evidence of a right knee 
disorder after service discharge. Since there is no competent 
evidence of a relationship between the Claimant's current 
right knee disorder and an in-service event, the evidence 
does not meet the third prong of Pond to establish service 
connection and service connection for a right knee disorder 
is not warranted. 


ORDER

Service connection for residuals, puncture wound of the right 
foot is denied. 

Service connection for left ankle sprain is denied.

Service connection for a right knee disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


